By the Court, Lacy, J. There was a motion to quash these indictments in the court below, which, was sustained upon the ground that they charged the prisoner with the commission of one and the-same offence. We are at a loss to perceive how the court arrived-at such a conclusion. The indictments on their face charge separate and distinct offences: one charges the prisoner with preparing and making a die to counterfeit the current coin of the United States:, another, with employing and using the die in counterfeiting the said coin; and another, with keeping and concealing the die of such counterfeiting. The indictments copy the statute literally, and it enacts each and all these offences. The prisoner may be charged in different ways in several counts in the same indictment, and should there be several indictments for the same indentical offence, he may plead the matter in bar; and if his plea is supported by proof, may have all the indictments except one quashed. But here the defendant has not even attempted to show by plea or proof that the indictments are for the same offence. The court cn his mere motion quashed these several indictments, each charging a different offence. In this there is manifest error. Judgment reversed.